UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Thomas S. White Dechert LLP Thomas White International, Ltd. 1treet, N.W. 440 South LaSalle Street Washington, D.C. 20006 Chicago, Illinois 60605-1028 (Name and address of agent for service) (312) 663-8300 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January31, 2014 Item 1. Schedule of Investments. THOMAS WHITE INTERNATIONAL FUND Investment Portfolio January 31, 2014 (Unaudited) CountryIssue Industry Shares Value (US$) COMMON STOCKS (95.8%) AUSTRALIA (1.7%) Australia and New Zealand Banking Group Limited + Banks $ Insurance Australia Group Limited + Insurance BELGIUM (1.0%) UCB S.A. + Pharmaceuticals, Biotechnology & Life Sciences CANADA (6.8%) Alimentation Couche-Tard Inc. Retailing Canadian National Railway Company Transportation Canadian Pacific Railway Limited Transportation Husky Energy Inc. # Energy Magna International Inc. Automobiles & Components Pacific Rubiales Energy Corp. # Energy Royal Bank of Canada Banks CHINA (5.3%) Bank of China Limited + Banks Bank of Communications Co., Ltd. + Banks Lenovo Group Limited + # Technology Hardware & Equipment NetEase, Inc.ADR # Software & Services PICC Property and Casualty Company Limited + Insurance Sinopharm Group Co. Ltd. + Health Care Equipment & Services Tencent Holdings Limited + Software & Services CZECH REPUBLIC (0.2%) Philip Morris CR a.s. + Food, Beverage & Tobacco DENMARK (0.5%) DSV A/S + Transportation FINLAND (2.3%) Pohjola Bank PLC + Diversified Financials Sampo Oyj + Insurance FRANCE (4.8%) BNP Paribas + Banks Christian Dior + Consumer Durables & Apparel Compagnie Generale des Etablissements Michelin + Automobiles & Components Societe Generale + Banks Sodexo + Consumer Services GERMANY (11.6%) Adidas AG + Consumer Durables & Apparel BASF SE + Materials Bayer Aktiengesellschaft + Materials Bayerische Motoren Werke Aktiengesellschaft + Automobiles & Components Brenntag AG + Capital Goods Continental AG + Automobiles & Components Deutsche Telekom AG + Telecommunication Services Fresenius SE & Co KGaA + Health Care Equipment & Services OSRAM Licht AG *+ Capital Goods SAP AG + Software & Services HONG KONG (5.2%) Beijing Enterprise Holdings Limited + Capital Goods Hutchison Whampoa Limited + Capital Goods SJM Holdings Limited + Consumer Services Techtronic Industries Company Limited + Consumer Durables & Apparel INDIA (1.1%) Infosys Limited ADR # Software & Services INDONESIA (0.2%) PT Bank Mandiri (Persero) Tbk. + Banks ITALY (0.6%) Eni S.p.A. + Energy JAPAN (17.2%) Astellas Pharma Inc. + Pharmaceuticals, Biotechnology & Life Sciences Hitachi, Ltd. + Technology Hardware & Equipment ITOCHU Corporation + Capital Goods Japan Tobacco Inc. + Food, Beverage & Tobacco JFE Holdings, Inc. + Materials JGC Corporation + Capital Goods Miraca Holdings Inc. + Health Care Equipment & Services Mizuho Financial Group, Inc. + Banks Nippon Telegraph and Telephone Corporation + Telecommunication Services Nissan Motor Co., Ltd. + Automobiles & Components ORIX Corporation + Diversified Financials Ricoh Company, Ltd. + Technology Hardware & Equipment Sega Sammy Holdings Inc. + Consumer Durables & Apparel Sekisui Chemical Co., Ltd. + Consumer Durables & Apparel Sekisui House, Ltd. + Consumer Durables & Apparel Seven & I Holdings Co., Ltd. + Food & Staples Retailing Sumitomo Mitsui Financial Group, Inc. + Banks Sundrug Co., Ltd. + Food & Staples Retailing Tokio Marine Holdings, Inc. + Insurance Toyota Motor Corporation + Automobiles & Components MALAYSIA (0.8%) AMMB Holdings Berhad + Diversified Financials Axiata Group Berhad + Telecommunication Services MEXICO (1.2%) Alfa, S.A.B. de C.V. Capital Goods Grupo Financiero Banorte, S.A.B. de C.V. Banks NETHERLANDS (1.3%) SBM Offshore N.V. *+ Energy Tenaris S.A. + # Energy NORWAY (2.5%) Statoil ASA + Energy Storebrand ASA * + # Insurance Telenor ASA + Telecommunication Services RUSSIA (0.9%) Lukoil OAO GDR + Energy SINGAPORE (1.6%) Keppel Corporation Limited + Capital Goods Singapore Telecommunications Limited + Telecommunication Services United Overseas Bank Limited + Banks SOUTH AFRICA (1.1%) Aspen Pharmacare Holdings Ltd. + Pharmaceuticals, Biotechnology & Life Sciences Remgro Limited + Diversified Financials SOUTH KOREA (2.1%) Hyundai Motor Company *+ Automobiles & Components Samsung Electronics Co., Ltd. + Semiconductors & Semiconductor Equipment SK Telecom Co., Ltd. + Telecommunication Services SPAIN (2.6%) Banco Santander, S.A. + Banks Enagas, S.A. + Utilities Grifols, S.A. + Pharmaceuticals, Biotechnology & Life Sciences SWITZERLAND (4.8%) ABB Ltd. + Capital Goods Credit Suisse Group AG + Diversified Financials Roche Holding AG + Pharmaceuticals, Biotechnology & Life Sciences UBS AG + Diversified Financials TAIWAN (1.2%) Cheng Shin Rubber Industry Co Ltd + Automobiles & Components Taiwan Semiconductor Manufacturing Co Ltd ADR # Semiconductors & Semiconductor Equipment THAILAND (0.5%) PTT Exploration and Production Public Company Limited + Energy UNITED KINGDOM (16.3%) Aberdeen Asset Management PLC + Diversified Financials Barclays PLC + Banks BHP Billiton Plc + Materials BP P.L.C. + Energy British American Tobacco p.l.c. + Food, Beverage & Tobacco Compass Group PLC + Consumer Services HSBC Holdings PLC + Banks Next plc + Retailing Prudential Public Limited Company + Insurance Rolls-Royce Holdings PLC + Capital Goods Subsea 7 S.A. + Energy Tate & Lyle PLC + Food, Beverage & Tobacco The Weir Group PLC + Capital Goods WH Smith PLC + Retailing Whitbread PLC + Consumer Services William Hill PLC + Consumer Services UNITED STATES (0.4%) Philip Morris International Inc. Food, Beverage & Tobacco Total Common Stocks (Cost $679,795,077) PREFERRED STOCKS (2.4%) BRAZIL (0.5%) Banco Bradesco S.A. Banks GERMANY (1.9%) Henkel AG & Co. KGaA + Household & Personal Products Total Preferred Stocks (Cost $18,223,483) SHORT TERM INVESTMENTS (3.4%) HELD AS COLLATERAL FOR SECURITIES LENDING Money Market Fund (3.3%) Northern Institutional Liquid Asset Portfolio Principal U.S. Government Obligations (0.1%) Amount U.S. Treasury Notes: 0.250% due 08/31/2014 $ 2.125% due 11/30/2014 0.250% due 09/15/2015 Total Short Term Investments (Cost $28,340,035) Total Investments 101.6% (Cost $726,358,595) $ Other Assets, Less Liabilities (1.6)% ) Total Net Assets: 100.0% $ * Non-Income Producing Securities # All or a portion of securities on loan at January 31, 2014 + Fair Valued Security ADR - American Depositary Receipt GDR - Global Depositary Receipt Industry classifications shown in the Schedule of Investments are based off of the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at January 31, 2014 was as follows^: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ^ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2014 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion on changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 - Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the inputs used, as of January 31, 2014 in valuating the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks Australia $
